DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0161188, filed on 12/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 was filed after the mailing date of the instant application on 06/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1).
With respect to claim 1, Che discloses an organic light emitting device comprising a first electrode (anode) a second electrode (cathode), and an organic layer comprising an emission 

    PNG
    media_image1.png
    313
    477
    media_image1.png
    Greyscale

In this formula, X20 is a nitrogen atom, all other X characters are carbon atoms, R2 and R3, and R12 and R13 are joined to form a condensed 6-membered ring system (naphthalene) (paragraph 0010, lines 5-13).
This forms the compound pictured below.

    PNG
    media_image2.png
    274
    307
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M1 is a third-row transition metal (platinum), L1 is represented by Formula 1-1, n1 is 1, and n2 is 0 so that L2
In Formula 1-1, A11 is represented by Formula 2, A12 is a C6 carbocyclic (benzene) group, A14 is a C10 carbocyclic (naphthalene) group, A13 is represented by Formula 3, Y11 is a nitrogen atom, Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, T11-T13 are each a single bond, T14 is *-O-*’, L11-L14 are a single bond, a11-13 are 1 and a14 is 0 so that L14 is not present. All R characters are hydrogen atoms.
In Formula 2, X25 is a nitrogen atom and all other X characters are carbon atoms, and R23 and R24 are joined to form a condensed C6 aryl group. All other R characters are hydrogen atoms.
In Formula 3, X31 is a nitrogen atom analogous to Y13 and all other X characters are carbon atoms. All R characters are hydrogen atoms.
Che includes each element claimed, with the only difference between the claimed invention and Che being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a tetradentate platinum complex with high PLQY and high EQE in OLED devices and which also have high triplet energy levels (paragraph 0059), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 2-3, Che teaches the organic light-emitting device of claim 1, and M1 is platinum, as discussed above.
With respect to claims 4-5, Che teaches the organic light-emitting device of claim 1, and A12 is a C6 carbocyclic (benzene) group, A14 is a C10
With respect to claim 6, Che teaches the organic light-emitting device of claim 1, and Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, as discussed above.
With respect to claim 7, Che teaches the organic light-emitting device of claim 1, and T11-T13 are each a single bond, T14 is *-O-*’, as discussed above.
With respect to claim 8, Che teaches the organic light emitting device of claim 1, and L11-L14 are a single bond, as discussed above.
With respect to claims 9-10, Che teaches the organic light-emitting device of claim 1 and a11-13 are 1 and a14 is 0, as discussed above.
With respect to claim 11, Che teaches the organic light-emitting device of claim 1 and X25 is a nitrogen atom and all other X characters are carbon atoms, and R23 and R24 are joined to form a condensed C6 aryl group, as discussed above.
With respect to claim 12, Che teaches the organic light emitting device of claim 1, and A11 is represented by Formula 2-1 when X22 is a carbon atom and A21 is a C6 carbocyclic (benzene) group, as pictured above.
With respect to claim 13, Che teaches the organic light-emitting device of claim 1, and X31 is a nitrogen atom analogous to Y13 and all other X characters are carbon atoms, as discussed above.
With respect to claim 14, Che teaches the orgnic light-emittng device of claim 1, and the organimetallic compound represented by Formula 1 is selected as Compound 1.
With respect to claim 15, Che is silent to the organometallic compound emitting red light or near-infrared light having a mximum emission wavelength of about 720 nm or more and about 2,500 nm of less. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held 
With respect to claims 16-17, Che teaches the organic light-emitting device of claim 1, and Che also teaches an anode, a hole transporting layer, an emitting layer, an electron transporting layer, an electron injection layer, and a cathode (paragraph 0090), and the organometallic compound is in the emission layer (See “complex 101 doped TCTA” where complex 101 is a compound of the invention, paragraph 0091).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of claim 1 in the emitting layer with the disclosed device structure as demonstrated by Che.
With respect to claims 18-19, Che teaches the organic light-emitting device of claim 1, and Che teaches that OLEDs may be used in the manufacture of flat panel displays and lighting (paragraph 0003, lines 13-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the OLED of Che in a electronic apparatus such as a flat panel display as Che teaches this is a known application of OLED materials.
With respect to claim 20, Che discloses a platinum organometallic compound according to Structure I (paragraphs 0090-0091 and 0010), which is pictured below.

    PNG
    media_image1.png
    313
    477
    media_image1.png
    Greyscale

In this formula, X20 is a nitrogen atom, all other X characters are carbon atoms, R2 and R3, and R12 and R13 are joined to form a condensed 6-membered ring system (naphthalene) (paragraph 0010, lines 5-13).
This forms the compound pictured below.

    PNG
    media_image2.png
    274
    307
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M1 is a third-row transition metal (platinum), L1 is represented by Formula 1-1, n1 is 1, and n2 is 0 so that L2 is not present. 
In Formula 1-1, A11 is represented by Formula 2, A12 is a C6 carbocyclic (benzene) group, A14 is a C10 carbocyclic (naphthalene) group, A13 is represented by Formula 3, Y11 is a nitrogen atom, Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, T11-T13 are each a single bond, T14 is *-O-*’, L11-L14 are a single bond, a11-13 are 1 and a14 is 0 so that L14 is not present. All R characters are hydrogen atoms.
In Formula 2, X25 is a nitrogen atom and all other X characters are carbon atoms, and R23 and R24 are joined to form a condensed C6 aryl group. All other R characters are hydrogen atoms.
In Formula 3, X31 is a nitrogen atom analogous to Y13 and all other X characters are carbon atoms. All R characters are hydrogen atoms.
Che includes each element claimed, with the only difference between the claimed invention and Che being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the  See Section 2143 of the MPEP, rationales (A) and (E).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Che et al. (US 2008/0309227 A1) – Relevant teachings regarding extended pi-conjugation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786